UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit



                             No. 99-30607


                      JOLEN OPERATING COMPANY,

                                                 Plaintiff-Appellant,


                                VERSUS


                 UNITED NATIONAL INSURANCE COMPANY,

                                                 Defendant-Appellee.




           Appeal from the United States District Court
               For the Eastern District of Louisiana
                           (98-CV-2213-B)
                           March 3, 2000


Before JOLLY and DeMOSS, Circuit Judges, and DOWD*, District Judge.

PER CURIAM:**

     AFFIRMED.   See 5TH CIR. R. 47.6.




     *
     District Judge of the    Northern District of Ohio, sitting by
designation.
     **
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.